Consel for the prosecution insists that the evidence was not sufficient to demand an instruction to the jury on the law of communicated threats followed by some act done at the time of the homicide, showing an intention to execute the threat. Supporting this contention, lengthy quotations are taken from the testimony of the appellant. It is true that the appellant admitted or testified that his mind was more or less hazy touching the occurrences antecedent to and following the homicide. It did appear, however, that he testified that on an occasion, a short time previous to that upon which the homicide took place, when he had requested the deceased to return to him his pistol cylinder, that the deceased had roughly handled him and told him that if he made the same demand again, he would kill him. Appellant further testified that on the occasion of the homicide he did make the demand; that the deceased *Page 36 
made what appellant construed to be a hostile demonstration. He said:
". . . and it appears to me like I asked him for my magazine and he said he didn't have it and kinder laughed and I asked him for it again, and he started to get up, and from then on I never recollected another thing until the next morning. I had an impression of danger when he started to get up. He had threatened to jerk me out of the chair once before, and stomp me on the sidewalk, and I felt that he was a desperate man just like myself and that he was liable to do it."
Appellant also testified to the general reputation of the deceased as a quarrelsome and dangerous man, especially when intoxicated, and stated many specific instances which had come to his knowledge that the deceased had been guilty of violence. As indicated in the original opinion, the character of the deceased and the relations between them were reinforced by other testimony. Considering what occurred at the time as detailed by the appellant in the light of the other testimony, we are constrained to the belief that the learned trial court was not warranted in refusing to give an instruction on the law of communicated threats. The fact that the appellant may have given testimony which would have justified the jury in disbelieving his defensive theory, does not authorize the court to disregard it. The statute confers upon the accused the right to testify in his own behalf and entitles him to have the jury determine whether his testimony given in support of any defensive theory is to be accepted or disregarded by them. Art. 790, C.C.P.; Hays v. State, 90 Tex.Crim. Rep.; Ross v. State, 53 Tex. Crim. 295; Muely v. State, 31 Tex.Crim. Rep.; Nowlin v. State, 76 Tex.Crim. Rep., 175 S.W. Rep., 1070.
The motion for rehearing is overruled.
Overruled.